DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action.  Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on November 7th, 2022 has been entered.

Response to Arguments
Applicant amended claims 1 – 3, 5 – 9, 11 – 12, and 20 mainly to address formalities.  The Examiner notes withdrawn claims were listed as being amended, but remain withdrawn.
Applicant added new claims 21 – 22.
The pending claims are 1 – 4, 9 – 10, and 19 – 22 [Page 10 lines 1 – 6].

Applicant amended claim 20 to address Examiner’s Claim Objection [Page 10 lines 7 – 11].  The Examiner reconsiders the Objection in view of the amended claim.

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	First, the Applicant recites the references against the claims [Page 10 lines 12 – 18].
	Second, the Applicant recites portions of amended claim 1 [Page 10 line 19 – Page 11 line 18], alleges independent claim 9 was similarly amended and broadly contends the combination of the references cited do not render obvious features of claims 1 or 9 [Page 11 lines 19 – 22].
Third, the Applicant provides their summary of Sekiguchi and broadly contends Sekiguchi does not teach features of the amended claim [Page 11 line 23 – Page 12 line 3].  However, the portions relied upon and analysis was considered in the PTAB Decision with no distinctions from the decision shown or made in the argument thus the argument is unpersuasive for at least the reasons in the PTAB decision [Page 6 lines 1 – 17 where lines 14 – 17 cited Sekiguchi Paragraphs 57 – 58 being argued by the Applicant].
Fourth, the Applicant provides their summary of Kim and broadly contends Kim does not teach features of the amended claim [Page 12 line 4 – 17].  However, the portions relies upon (Paragraphs 51 – 55) and arguments were included in the PTAB Decision with no distinctions from the decision shown or made in the argument thus the argument is unpersuasive for at least the reasons in the PTAB decision [Page 6 line 18 – Page 7 line 2].  Further, the reasons given against Kim were the same / similar as those considered by PTAB and thus the reasoning from the PTAB Decision is applicable.
Fifth, the Applicant additionally contends Deshpande does not cure the alleged deficiencies of Kim and Sekiguchi regarding amended claim 1 [Page 12 line 18 – Page 13 line 14].  The arguments against Deshpande are merely elaborating on the points submitted for PTAB to consider and the PTAB Decision [Page 7 lines 3 – 6] found Deshpande renders obvious using zeros for fixed values for unused channels in single color / monochromatic processing.
Sixth, the Applicant contends Farrar does not teach features of amended claims 1 or 9 [Page 13 lines 15 – 17].  The Examiner observes Farrar is cited to teach or render obvious features in claim 19 and as affirmed in the PTAB Decision [Page 7 line 23 – Page 8 line 10].
Seventh, the Applicant contends new claims 21 – 22 are allowable for at least the givens given for amended claim 1 [Page 13 line 18 – Page 14 line 4].  The Examiner disagrees for at least the reasons given in the Third through Fifth points.  Further, claim 22 appears to be a representation of claim 1 found obvious in view of the prior art cited in the PTAB Decision combined with claims 19 and 20 which were also found obvious in view of the prior art cited in the PTAB Decision.  In the sole interest of compact prosecution, claim 1 is the representative claim where the citations (and similarly 19 and 20) are applied equally to new claim 22 as the scope of claim 1 is also within the scope of new claim 22 and the art application applies equally to the limitations.
While the Applicant’s points may be understood, the Examiner respectfully disagrees.  While the Rejection may be maintained, the Examiner in the sole interest to expedite prosecution cites a new reference against the claims.

Election/Restriction
Applicant’s election without traverse of Species II in the reply filed on May 8th, 2019 is acknowledged.
Claims 6 – 8 and 12 – 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species I and III – XI, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on May 8th, 2019.
`	Claims 5 and 11 are outside of the elected species due to configuring the output of the encoder which is not taught in Figure 6 and Figure 3a but rather towards Species I (Figure 2).  Further, the claims would raise dependency issues since only one selector circuit / selection is present and default input is processed thus an output from encoding fixed input would be expected and thus omitting the output from the fixed input would not make sense with only one selection and thus the claims would improperly depend.
Claims 5 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species I, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.

Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species (Species IV through VII – see the Election Requirement mailed March 19th, 2019), there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on May 8th, 2019.

Amended claims 9 and 10 correspond to claims 1 and 4 respectively and thus are drawn towards the elected Species [Page 10 lines 17 – 20].
The pending claims are claims 1 – 4, 9 – 10, and 19 – 22.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged (US Provisional Application 62/374,971 filed August 15th, 2016).  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, US Provisional Application No. 62/374,971 (filed August 15th, 2016), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Regarding claim 1, the claim recites a “single-channel mode indication signal” which is not taught in US Provisional Application 62/374,971.  While various configurations of encoding are given regarding sampling format (e.g. using a 4:2:0 format for single channel coding), the teaching of the “y-only” flag or claimed “single channel mode indication signal” lacks in the US Provisional Specification.  Further, the US Provisional Applicant does not teach all of the variations of the “predetermined values” as in claim 1 or claim 19 or show how to perform such a selection.
Thus, the claim do not have adequate written description support in the US Provisional Application.
Furthermore, the US Provisional date claimed is NOT afforded to the present Application.
Regarding claims 2 – 4 and 19 – 21, the dependent claims do not cure the deficiencies of independent claim 1 and thus are not afforded the Priority Date for similar reasons.
Regarding claim 9, see claim 1 for similar reasoning since claim 9 is the system / apparatus that performs the method of claim 1 and thus is not afforded the Priority Date for similar reasons.
Regarding claim 10, the claim depends on claim 9 and does not cure the deficiencies of independent claim 9 and thus is not afforded the Priority Date for similar reasons.
Regarding claim 22, see claim 1 for similar reasoning since claim 22 is the decoding method performing the inverse steps of the encoding method of claim 1 and thus is not afforded the Priority Date for similar reasons.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 13th, 2020 was filed before the mailing date of the Final Rejection (mailed July 20th, 2020).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statement (IDS) submitted on September 18th, 2019 was filed before the mailing date of the Final Rejection (mailed December 20th, 2019).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the claim lacks correspondence to the data derived to be encoded in claim 1 and thus has Indefinite metes and bounds regarding the data included in the channels claimed.
Regarding claim 22, see claim 20 for similar reasoning as the same / similar limitation is recited and lack correspondence to the claimed first and second channels as the features of claim 20 are recited in combination with a previously presented version of claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 20, and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 3, claim 1 recites a “without” limitation which would connote not using chroma data in determining the predetermined values, however, claim 3 appears to not further limit claim 1 in which “third pixel data” which appears to be chroma data and thus conflicts with the “without” requirement in claim 1 in which the optional limitation is further described in the pending claim.
Regarding claim 20, the claim does not further limit claim 1 since the identification of channels are used which were not previously claimed and the processing does not use the data (e.g. first / second pixel data) for the channels as detailed in claim 1 or illustrates how to arrive at the claimed result.  Further, the responsive” limitation appears to not further limit the clam as only one of two conditions are required (see “or” language in the claim).
Regarding claim 21, the claim does not further limit claim 1 since claim 1 has a “regardless” clause in the second mode and the dependent claim is not clear as to which mode is further limited, if it is at all.  Further, the claimed “predetermined values” in the independent claim are “regardless” the second pixel data and the first pixel data is computed “without” the second pixel data thus the limitations of claim 21 are within a portion of the independent claim at least thus claim 21 is not further limiting.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4, 9 – 10, and 20 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi, et al. (US PG PUB 2008/0130740 A1 referred to as “Sekiguchi” throughout), and further in view of Kim, et al. (US PG PUB 2007/0230585 A1 referred to as “Kim” throughout), and Ramasubramonian et al. (US Patent #10,397,443 B2 referred to as “Ram” throughout where citations will come from the US Patent in lieu of enabling supporting US Provisional Application 62/302,143).
	Regarding claim 1, Sekiguchi teaches a flag to signal an encoder or a single color mode or encode all three colors (e.g. YUV or RGB inputs) at once.  Kim further teaches selecting between a single or multi-channel image encoding with features to configure encoders.  Ram teaches using default data or zeroing channels in a single / reduced channel operation to perform sampling formation computations with matrix transformations in an encoder / decoder pair.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Sekiguchi with implementations and signaling of Kim using default input / output (e.g. zero values) as taught or suggested by Ram for not selected channels encoded in various sampling formats including single channel modes and the 4:2:0 format.  The combination teaches
receiving a single-channel mode flag indication signal for configuring a video encoder to generate encoded data of a multi-channel image from a source image [Sekiguchi Figures 2, 11 – 14 and 18 – 23 as well as Paragraphs 50 – 55 (channel formats / color format for encoder), 55 – 58 (“colour_id” flag indication), 74 – 78, and 101 – 104 and 109 (encoding one or multiple channels); Kim Figures 1, 2, 4 (Figure 4 has the specific flag condition) as well as Paragraphs 51 – 55;  Deshpande Figures 3 and 10 – 12 (subfigures included) as well as Paragraphs 49, 62 – 65 and 67 – 69 (multi-channel encoder)];
responsive to the single-channel mode indication signal indicating a first mode [Sekiguchi Figure 2 and 11 as well as Paragraphs 50, 55 – 58 (“colour_id = 0”), 74 – 78 and 101 – 109; Kim Figure 4 as well as Paragraphs 51 – 55 (values for encoding monochrome or multi-channel image)],
receiving first pixel data of the source image corresponding to a first color channel [See next limitation for citations], receiving second pixel data of the source image corresponding to two or more color channels [Sekiguchi Figures 2 and 11 (“colour_id = 0” and 3 channels in Figure 11 encoder where the color separating unit separates into luma and chroma components as readily recognized by one of ordinary skill in the art further in view of Paragraphs 112 – 124) as well as Paragraphs 9, 13, 50, 55 – 58 (“colour_id” and usage of the 4:4:4 format), 74 – 78, 81, 95 – 97 (various color component schemes for processing), 101 – 109 (e.g. encoding in a 4:4:4 format); Kim Figures 2 and 4 as well as Paragraphs 32 – 35 (pixel channels / color components for each channel); Deshpande Figures 3 and 10 – 12 (subfigures included), Table 6, as well as Paragraphs 37, 49 (encoding three channels independently), 62 – 69, 111 – 116 (YUV inputs to the encoder where the U and V channels render obvious to one of ordinary skill in the use of chroma channels U and V)], and
generating the encoded data of the multi-channel image based on the received first pixel data for the first color channel of the multi-channel image and based on the received second pixel data for the two or more second color channels of the multi-channel image [Sekiguchi Figure 2 (“colour_id = 0”) as well as Paragraphs 50, 55 – 58 (“colour_id” and usage of the 4:4:4 or 4:2:0 format), 74 – 78, 101 – 109 (e.g. encoding in a 4:4:4 format), 182 (pixels in the image), 195 and 205 – 210 (usage of the 4:2:0 or the 4:4:4 format); Kim Figures 2 and 4 as well as Paragraphs 39 – 41 and 51 – 55 (indicating where a single channel or multi-channel / color image is to be generated); Ram Figures 3 – 6 and 7 (encoding with conversion of color format processing) as well as Column 21 line 38 – Column 22 line 5 (processing in the 4:4:4 or 4:2:0 formats and associated “chroma_format_idc” values indicating such values (e.g. “chroma_format_idc” being 1, 2, or 3 renders obvious the pending limitation) and Column 22 line 59 – Column 24 line 14 (tables / signaling of tables for conversion of chroma formats including 4:2:0 and 4:4:4), and Column 31 lines 32 – 57]; and
responsive to the single-channel mode indication signal indicating a second mode [Sekiguchi Figure 2 and 11 as well as Paragraphs 50, 55 – 58 (“colour_id = 1” (or 1 – 3 for each of the channels)), 74 – 78 and 101 – 109; Kim Figure 4 as well as Paragraphs 51 – 55 (indicating monochrome / single channel encoding)],
receiving the first pixel data of the source image corresponding to the first color channel [Sekiguchi Figures 2 and 11 (“colour_id = 0” and 1 channels in Figure 11 encoder selected (e.g. 4:0:0 format – see at least reference characters 101 and 105)) as well as Paragraphs 50, 55 – 58 (“colour_id” and usage of the 4:0:0 format), 74 – 78, 101 – 109 (e.g. encoding in a 4:4:4 or 4:0:0 format with a switch to select the encoding process used (full color or monochrome)) and 205 – 210; Kim Figures 2 and 4 as well as Paragraphs 3, 6 – 10, 30 – 35 (pixel channels / color components for each channel), and 51 – 55; Ram Figures 3 – 6 and 7 (encoding with conversion of color format processing) as well as Column 21 line 38 – Column 22 line 5 (processing in the 4:0:0 or 4:2:0 formats and associated “chroma_format_idc” values indicating such values (e.g. “chroma_format_idc” being 0 renders obvious the pending limitation), Column 22 line 59 – Column 24 line 14 (tables / signaling of tables for conversion of chroma formats including 4:2:0 and 4:0:0 where the luma channel is the monochromatic channel as rendered obvious to one of ordinary skill in the art), and Column 31 lines 32 – 57],
generating the encoded data of the first color channel of the multi-channel image based on the received first pixel data without using the second pixel data of the source image [See the previous limitation (monochromatic processing for the first / luma channel) and the next limitation for citations] and generating the encoded data of the two or more second color channels of the multi-channel image based on one or more predetermined values regardless of the second pixel data of the source image [Sekiguchi Figure 2 and 11 (“colour_id = 1” (or 1 – 3 each option is for a single channel) and see reference characters 100 and 105) as well as Paragraphs 9 (luminance only 4:0:0 format used), 13, 50, 55 – 58 (“colour_id” and usage of the 4:0:0 format (e.g. luminance only)), 61 – 65 (using one of three color channel where Y channel would be an obvious variant / selection from a finite number of possibilities), 74 – 78 (one of ordinary skill in the art understanding the 4:0:0 format to be a luminance only coding format), 81, 101 – 109 (e.g. encoding in a 4:0:0 format), 129 – 130 (teach using delimited / predetermined UV data for the channels not selected), 182 (pixels in the image), 205 – 210 (selection of channels to encode), and 217; Kim Figures 1, 2, and 4 as well as Paragraphs 3, 6, 30 – 34 and 51 – 60 (selection of presentation of data to encode); Ram Figures 3 – 6 and 7 (encoding with conversion of color format processing) as well as Column 21 line 38 – Column 22 line 5 (processing in the 4:0:0 or 4:2:0 formats and associated “chroma_format_idc” values indicating such values (e.g. “chroma_format_idc” being 0), Column 22 line 59 – Column 24 line 14 (tables / signaling of tables for conversion of chroma formats including 4:2:0 and 4:0:0 where the luma channel is the monochromatic channel as rendered obvious to one of ordinary skill in the art), Column 24 line 62 – Column 25 line 50 (obviousness of 3 channel image types to use and further renders obvious using 0 various in a matrix transformation between various formats to process image data (e.g. zeroing chroma channels in 4:0:0 image processing or to use “fixed values” or “assumed values” for the chroma channels not used (e.g. in 4:0:0 or 4:2:0 formats) in which one of ordinary skill in the art understands 0 is an assumed or fixed value in further view of Column 6 lines 12 – 36 and Column 24 lines 15 – 47) and Column 31 lines 32 – 57], 
outputting a bitstream that includes the encoded data of the multi-channel image [Sekiguchi Figures 11 – 14 (see at least reference characters 106, 133, and 233 (outputting the bitstream of the image)) as well as Paragraphs 109 – 111, 137 – 139 (combining channels together for transmission), and 161 – 167; Kim Figures 2 and 4 – 5 (see at least “OUT1” reference character) as well as Paragraphs 31 – 36 (outputting multi-color image bitstream); Deshpande Figures 3, 6, and 7 (see the output of the matrix and the output of the encoder after the post processing) as well as Column 32 line 34 – Column 34 line 24 (signaling format information and conversion information including use of fixed, assumed, or zero valued components) and Column 41 lines 3 – 46 (encoded bitstream with SEI information to signal transform matrix and converting the chroma format information signaled to the decoder)].
The motivation to combine Kim with Sekiguchi is to combine features in the same / related field of invention of encoding / decoding an image having a plurality of color components [Kim Paragraph 2] in order improve encoder / decoder performance processing images with multiple color components [Kim Paragraphs 6 – 7 where the Examiner observes at least KSR Rationale (F) is also applicable].
The motivation to combine Ram with Kim and Sekiguchi is to combine features in the same / related field of invention of “color remapping information” for video coding / compression [Ram Column 1 lines 16 – 20] in order to improve display / decoding of the content while maintaining viewability and to improve signaling by restricting / limiting information transmitted [Ram Column 1 lines 50 – 57, Column 2 line 46 – 67, and Column 6 lines 12 – 25 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Sekiguchi, Kim, and Ram which will be used throughout the Rejection.

	Regarding claim 2, Sekiguchi teaches a flag to signal an encoder or a single color mode or encode all three colors (e.g. YUV or RGB inputs) at once.  Kim further teaches selecting between a single or multi-channel image encoding with features to configure encoders.  Ram teaches using default data or zeroing channels in a single / reduced channel operation to perform sampling formation computations with matrix transformations in an encoder / decoder pair.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Sekiguchi with implementations and signaling of Kim using default input / output (e.g. zero values) as taught or suggested by Ram for not selected channels encoded in various sampling formats including single channel modes and the 4:2:0 format.  The combination teaches
wherein the first color channel is a luminance channel and the two or more second color channels are chrominance channel [Sekiguchi Paragraphs 3 – 5 (pixels of an image and luminance / chrominance components taught with sampling formats), 9 (luminance only sampling among others), 182 (pixels in an image), and 195 – 198 (color spaces including YUV for pixels in an image to encode); Kim Figure 2 as well as Paragraphs 5 – 6 (YUV / YCrCb channels), 30 – 31, and 35].
	Please see claim 1 for the motivation to combine Sekiguchi, Kim, and Ram.

	Regarding claim 3, Sekiguchi teaches a flag to signal an encoder or a single color mode or encode all three colors (e.g. YUV or RGB inputs) at once.  Kim further teaches selecting between a single or multi-channel image encoding with features to configure encoders.  Ram teaches using default data or zeroing channels in a single / reduced channel operation to perform sampling formation computations with matrix transformations in an encoder / decoder pair.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Sekiguchi with implementations and signaling of Kim using default input / output (e.g. zero values) as taught or suggested by Ram for not selected channels encoded in various sampling formats including single channel modes and the 4:2:0 format.  The combination teaches
the one or more predetermined values include a fixed value [Sekiguchi Paragraphs 9 (luminance only rendering obvious fixed value chrominance components as a nexus with Ram), 65 – 66 (delimited / predetermined color channel data to use), 129 – 130 (using predefined data for other channels); Kim Paragraphs 36 – 40 (see use of 4:0:0 format at least); Ram Column 22 line 59 – Column 24 line 14 (tables / signaling of tables for conversion of chroma formats including 4:2:0 and 4:0:0 where the luma channel is the monochromatic channel as rendered obvious to one of ordinary skill in the art), Column 24 line 62 – Column 25 line 50 (obviousness of 3 channel image types to use and further renders obvious using 0 various in a matrix transformation between various formats to process image data (e.g. zeroing chroma channels in 4:0:0 image processing or to use “fixed values” or “assumed values” for the chroma channels not used (e.g. in 4:0:0 or 4:2:0 formats) in which one of ordinary skill in the art understands 0 is an assumed or fixed value in further view of Column 6 lines 12 – 36 and Column 24 lines 15 – 47)], and the generating the encoded data of the multi-channel image based on the received first pixel data for the first color channel of the multi-channel image and based on the one or more predetermined values for the two or more second color channels comprises assigning third pixel data of the multi-channel image corresponding to the two or more second color channels to the fixed value [See claim 1 (limitation for the same / similar limitation for citations) and additionally Sekiguchi Paragraphs 3 – 5 (pixels of an image and luminance / chrominance components taught with sampling formats), 9 (luminance only rendering obvious fixed value chrominance components), 65 – 66 (delimited / predetermined color channel data to use), 129 – 130 (using predefined data for other channels), 182 (pixels in an image), and 195 – 198 (color spaces including YUV for pixels in an image to encode); Kim Figures 2, 4 – 5 as well as Paragraphs 36 – 40 and 51 – 55; Ram Figures 3 – 6 and 7 (encoding with conversion of color format processing) as well as Column 21 line 38 – Column 22 line 5 (processing in the 4:0:0 or 4:2:0 formats and associated “chroma_format_idc” values indicating such values (e.g. “chroma_format_idc” being 0), Column 22 line 59 – Column 24 line 14 (tables / signaling of tables for conversion of chroma formats including 4:2:0 and 4:0:0 where the luma channel is the monochromatic channel as rendered obvious to one of ordinary skill in the art), Column 24 line 62 – Column 25 line 50 (obviousness of 3 channel image types to use and further renders obvious using 0 various in a matrix transformation between various formats to process image data (e.g. zeroing chroma channels in 4:0:0 image processing or to use “fixed values” or “assumed values” for the chroma channels not used (e.g. in 4:0:0 or 4:2:0 formats) in which one of ordinary skill in the art understands 0 is an assumed or fixed value in further view of Column 6 lines 12 – 36 and Column 24 lines 15 – 47 and additionally the “third pixel data” in addition to the previous discussion could be neighboring chroma data (rendered obvious the “corresponding” to the chroma channel data claimed) and Column 31 lines 32 – 57].
	Please see claim 1 for the motivation to combine Sekiguchi, Kim, and Ram.

Regarding claim 4, Sekiguchi teaches a flag to signal an encoder or a single color mode or encode all three colors (e.g. YUV or RGB inputs) at once.  Kim further teaches selecting between a single or multi-channel image encoding with features to configure encoders.  Ram teaches using default data or zeroing channels in a single / reduced channel operation to perform sampling formation computations with matrix transformations in an encoder / decoder pair.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Sekiguchi with implementations and signaling of Kim using default input / output (e.g. zero values) as taught or suggested by Ram for not selected channels encoded in various sampling formats including single channel modes and the 4:2:0 format.  The combination teaches
one or more predetermined values are provided by the video encoder independent of the source image [See claim 1 (“predetermined values” limitation for the same / similar limitation for citations) and additionally Sekiguchi Paragraphs 3 – 5, 9 (luminance only), 65 – 66 (delimited / predetermined color channel data to use as a nexus with Deshpande), 129 – 130 (using predefined data for other channels); Kim Figures 2, 4 – 5 as well as Paragraphs 36 – 40 and 51 – 55; Ram Column 22 line 59 – Column 24 line 14 (tables / signaling of tables for conversion of chroma formats including 4:2:0 and 4:0:0 where the luma channel is the monochromatic channel as rendered obvious to one of ordinary skill in the art), Column 24 line 62 – Column 25 line 50 (obviousness of 3 channel image types to use and further renders obvious using 0 various in a matrix transformation between various formats to process image data (e.g. zeroing chroma channels in 4:0:0 image processing or to use “fixed values” or “assumed values” for the chroma channels not used (e.g. in 4:0:0 or 4:2:0 formats) in which one of ordinary skill in the art understands 0 is an assumed or fixed value in further view of Column 6 lines 12 – 36 and Column 24 lines 15 – 47 which are independent of the luma component or chroma channels used)].
	Please see claim 1 for the motivation to combine Sekiguchi, Kim, and Ram.

Regarding claim 9, Sekiguchi teaches a flag to signal an encoder or a single color mode or encode all three colors (e.g. YUV or RGB inputs) at once.  Kim further teaches selecting between a single or multi-channel image encoding with features to configure encoders.  Ram teaches using default data or zeroing channels in a single / reduced channel operation to perform sampling formation computations with matrix transformations in an encoder / decoder pair.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Sekiguchi with implementations and signaling of Kim using default input / output (e.g. zero values) as taught or suggested by Ram for not selected channels encoded in various sampling formats including single channel modes and the 4:2:0 format.  The combination teaches
a video encoder circuit [Sekiguchi Paragraphs 66 and 71 (processors used as the circuit); Kim Paragraph 61] configured to 
receive a single-channel mode flag indication signal and generate encoded data of a multi-channel image from a source image according to the single-channel mode indication signal by performing operations comprising [See claim 1 “receiving a single-channel mode …” limitation for citations]:
responsive to the single-channel mode indication signal indicating a first mode [See claim 1 for the same / similar limitation for citations],
receiving first pixel data of the source image corresponding to a first color channel [See claim 1 for the same / similar limitation for citations as well as the next limitation in claim 1 for citations as well],
receiving second pixel data of the source image corresponding to two or more second color channels [See claim 1 for the same / similar limitation for citations], and
generating the encoded data of the multi-channel image based on the received first pixel data for the first color channel of the multi-channel image and based on the received second pixel data for the two or more second color channels of the multi-channel image [See claim 1 for the same / similar limitation for citations]; and
responsive to the single-channel mode indication signal indicating a second mode [See claim 1 for the same / similar limitation for citations],
receiving the first pixel data of the source image corresponding to the first color channel [See claim 1 for the same / similar limitation for citations],
generating the encoded data of the first color channel of the multi-channel image based on the received first pixel data without using the second pixel data of the source image [See claim 1 for the same / similar limitation for citations as well as the next limitation in claim 1 for citations as well] and generating the encoded data of the two or more second color channels of the multi-channel image based on one or more predetermined values regardless of the second pixel data of the source image [See claim 1 for the same / similar limitation for citations], 
outputting a bitstream that includes the encoded data of the multi-channel image [See claim 1 for the same / similar limitation for citations].
	Please see claim 1 for the motivation to combine Sekiguchi, Kim, and Ram since claim 9 is the system performed the method of claim 1.

Regarding claim 10, please see claim 4 which is the method performed by the claimed apparatus / circuitry [See Sekiguchi Paragraphs 66 and 71 (processors used as the circuit) or Kim Paragraph 61 for the claimed circuit implementations].

Regarding claim 20, Sekiguchi teaches a flag to signal an encoder or a single color mode or encode all three colors (e.g. YUV or RGB inputs) at once.  Kim further teaches selecting between a single or multi-channel image encoding with features to configure encoders.  Ram teaches using default data or zeroing channels in a single / reduced channel operation to perform sampling formation computations with matrix transformations in an encoder / decoder pair.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Sekiguchi with implementations and signaling of Kim using default input / output (e.g. zero values) as taught or suggested by Ram for not selected channels encoded in various sampling formats including single channel modes and the 4:2:0 format.  The combination teaches
wherein the encoded data of the multi-channel image, generated responsive to the single-channel mode indication signal indicating the first mode or the second mode, includes information for a y-color channel, a u-color channel, and a v-color channel in a 4:2:0 format [Sekiguchi Paragraphs 3 – 5 (4:2:0 format known), 50 – 55 (formats of input data), 195, 206 – 210 (three channels encoded together in 4:2:0); Kim Paragraphs 40 and 65; Ram Figures 3 – 6 and 7 (encoding with conversion of color format processing and matrix conversions to use) as well as Column 21 line 38 – Column 22 line 5 (processing in the 4:0:0 or 4:2:0 formats and associated “chroma_format_idc” values), Column 22 line 59 – Column 24 line 14 (tables / signaling of tables for conversion of chroma formats including 4:2:0 and 4:0:0 where the luma channel is the monochromatic channel as rendered obvious to one of ordinary skill in the art and converting between formats), Column 24 line 62 – Column 25 line 50 (obviousness of 3 channel image types to use and further renders obvious using 0 various in a matrix transformation between various formats to process image data (e.g. zeroing chroma channels in 4:0:0 image processing or to use “fixed values” or “assumed values” for the chroma channels not used (e.g. in 4:0:0 or 4:2:0 formats) in which one of ordinary skill in the art understands 0 is an assumed or fixed value in further view of Column 6 lines 12 – 36 and Column 24 lines 15 – 47 where techniques to convert between formats are rendered obvious (e.g. conversion to 4:2:0)) and Column 31 lines 32 – 57].
Please see claim 1 for the motivation to combine Sekiguchi, Kim, and Ram.

Regarding claim 21, Sekiguchi teaches a flag to signal an encoder or a single color mode or encode all three colors (e.g. YUV or RGB inputs) at once.  Kim further teaches selecting between a single or multi-channel image encoding with features to configure encoders.  Ram teaches using default data or zeroing channels in a single / reduced channel operation to perform sampling formation computations with matrix transformations in an encoder / decoder pair.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Sekiguchi with implementations and signaling of Kim using default input / output (e.g. zero values) as taught or suggested by Ram for not selected channels encoded in various sampling formats including single channel modes and the 4:2:0 format.  The combination teaches
wherein the encoded data of the two or more second color channels of the multi-channel image is generated without using the received first pixel data and the second pixel data [Sekiguchi Figure 2 and 11 (“colour_id = 1” (or 1 – 3 each option is for a single channel) and see reference characters 100 and 105) as well as Paragraphs 9 (luminance only 4:0:0 format used), 13, 50, 55 – 58 (“colour_id” and usage of the 4:0:0 format (e.g. luminance only)), 61 – 65 (using one of three color channel where Y channel would be an obvious variant / selection from a finite number of possibilities), 74 – 78 (one of ordinary skill in the art understanding the 4:0:0 format to be a luminance only coding format), 81, 101 – 109 (e.g. encoding in a 4:0:0 format), 129 – 130 (teach using delimited / predetermined UV data for the channels not selected), 182 (pixels in the image), 205 – 210 (selection of channels to encode), and 217; Kim Figures 1, 2, and 4 as well as Paragraphs 3, 6, 30 – 34 and 51 – 60 (selection of presentation of data to encode); Ram Figures 3 – 6 and 7 (encoding with conversion of color format processing) as well as Column 21 line 38 – Column 22 line 5 (processing in the 4:0:0 or 4:2:0 formats and associated “chroma_format_idc” values indicating such values (e.g. “chroma_format_idc” being 0), Column 22 line 59 – Column 24 line 14 (tables / signaling of tables for conversion of chroma formats including 4:2:0 and 4:0:0 where the luma channel is the monochromatic channel as rendered obvious to one of ordinary skill in the art), Column 24 line 62 – Column 25 line 50 (obviousness of 3 channel image types to use and further renders obvious using 0 various in a matrix transformation between various formats to process image data (e.g. zeroing chroma channels in 4:0:0 image processing or to use “fixed values” or “assumed values” for the chroma channels not used (e.g. in 4:0:0 or 4:2:0 formats) in which one of ordinary skill in the art understands 0 is an assumed or fixed value in further view of Column 6 lines 12 – 36 and Column 24 lines 15 – 47) and Column 31 lines 32 – 57].
Please see claim 1 for the motivation to combine Sekiguchi, Kim, and Ram.

Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi, Kim, Ram as applied to claim 1 above, and further in view of Farrar, et al. (US PG PUB 2006/0157574 A1 referred to as “Farrar” throughout).
Regarding claim 19, Sekiguchi teaches a flag to signal an encoder or a single color mode or encode all three colors (e.g. YUV or RGB inputs) at once.  Kim further teaches selecting between a single or multi-channel image encoding with features to configure encoders.  Ram teaches using default data or zeroing channels in a single / reduced channel operation to perform sampling formation computations with matrix transformations in an encoder / decoder pair.  Farrar suggests the use of random data generated to use for particular channels in encoding data.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Sekiguchi with implementations and signaling of Kim using default input / output (e.g. zero values) as taught or suggested by Ram for not selected channels encoded in various sampling formats including single channel modes and the 4:2:0 format and the use of default noise or random inputs for channels suggested by Farrar.  The combination teaches
wherein the one or more predetermined values includes: a single fixed value [Sekiguchi Paragraphs 3 – 5 (pixels of an image and luminance / chrominance components taught with sampling formats), 9 (luminance only rendering obvious fixed value chrominance components), 55 – 57 (single channel coding where 0 values (result of 4:0:0 sampling) are fixed values that do not change), 65 – 66 (delimited / predetermined color channel data to use), 129 – 130 (using predefined data for other channels), 182 (pixels in an image), and 195 – 198 (color spaces including YUV for pixels in an image to encode); Ram Figures 3 – 6 and 7 (encoding with conversion of color format processing) as well as Column 21 line 38 – Column 22 line 5 (processing in the 4:0:0 or 4:2:0 formats and associated “chroma_format_idc” values indicating such values (e.g. “chroma_format_idc” being 0), Column 22 line 59 – Column 24 line 14 (tables / signaling of tables for conversion of chroma formats including 4:2:0 and 4:0:0 where the luma channel is the monochromatic channel as rendered obvious to one of ordinary skill in the art), Column 24 line 62 – Column 25 line 50 (obviousness of 3 channel image types to use and further renders obvious using 0 various in a matrix transformation between various formats to process image data (e.g. zeroing chroma channels in 4:0:0 image processing or to use “fixed values” or “assumed values” for the chroma channels not used (e.g. in 4:0:0 or 4:2:0 formats) in which one of ordinary skill in the art understands 0 is an assumed or fixed value in further view of Column 6 lines 12 – 36 and Column 24 lines 15 – 47) and Column 31 lines 32 – 57]; a fixed sequence of values [Sekiguchi Paragraphs 3 – 5 (pixels of an image and luminance / chrominance components taught with sampling formats), 9 (luminance only rendering obvious fixed value chrominance components), 55 – 57 (single channel coding where 0 values (result of 4:0:0 sampling) are fixed values that do not change), 65 – 66 (delimited / predetermined color channel data to use), 129 – 130 (using predefined data for other channels), 182 (pixels in an image), and 195 – 198 (color spaces including YUV for pixels in an image to encode); Ram Column 22 line 59 – Column 24 line 61 (tables / signaling of tables for conversion of chroma formats including 4:2:0 and 4:0:0 where the luma channel is the monochromatic channel as rendered obvious to one of ordinary skill in the art), Column 24 line 62 – Column 25 line 50 (obviousness of 3 channel image types to use and further renders obvious using 0 various in a matrix transformation between various formats to process image data (e.g. zeroing chroma channels in 4:0:0 image processing or to use “fixed values” or “assumed values” (rendering obvious a sequence of values) for the chroma channels not used (e.g. in 4:0:0 or 4:2:0 formats) in which one of ordinary skill in the art understands 0 is an assumed or fixed value in further view of Column 6 lines 12 – 36 and Column 24 lines 15 – 47) where Ram’s value may further be modified by Farrar Figure 11 (see at least reference character 1105) and 37 as well as Paragraphs 36, 200 – 209 (encoding random data into specific channels and using fixed / set random values (“pseudo random arrays)), 306, and 391 (fixed pseudo random values to use for channel data)]; or randomly generated values [This limitation is optional due to the open ended list of options given and the “or” for the list, thus only one of the three options is required to meet the claim.  However, in the sole interest to expedite prosecution in view of the “data that are defined independently” limitation and the citations of Sekiguchi, Kim, and Ram are references and incorporated into this limitation which serve as a nexus with Farrar Figure 11 (see at least reference character 1105) as well as Paragraphs 36 and 200 – 209 (encoding random data into specific channels) suggesting the data to encode may be random for particular channels (e.g. non-selected ones by Sekiguchi, Kim, or Ram render further obvious teachings of Ram Column 24 line 62 – Column 25 line 50)].
Please see claim 22 for the motivation to combine Sekiguchi, Kim, Ram, and Farrar.

Regarding claim 22, Sekiguchi teaches a flag to signal an encoder or a single color mode or encode all three colors (e.g. YUV or RGB inputs) at once.  Kim further teaches selecting between a single or multi-channel image encoding with features to configure encoders.  Ram teaches using default data or zeroing channels in a single / reduced channel operation to perform sampling formation computations with matrix transformations in an encoder / decoder pair.  Farrar suggests the use of random data generated to use for particular channels in encoding data.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Sekiguchi with implementations and signaling of Kim using default input / output (e.g. zero values) as taught or suggested by Ram for not selected channels encoded in various sampling formats including single channel modes and the 4:2:0 format and the use of default noise or random inputs for channels suggested by Farrar.  The combination teaches
receiving a single-channel mode indication signal for configuring a video encoder to generate encoded data of a multi-channel image from a source image [See claim 1 for the same / similar limitation for citations];
responsive to the single-channel mode indication signal indicating a first mode [See claim 1 for the same / similar limitation for citations],
receiving first pixel data of the source image corresponding to a first color channel [See claim 1 for the same / similar limitation for citations as well as the next limitation in claim 1 for citations as well],
receiving second pixel data of the source image corresponding to a second color channel [See claim 1 for the same / similar limitation for citations], and
generating the encoded data of the multi-channel image based on the received first pixel data for the first color channel of the multi-channel image and based on the received second pixel data for the second color channel of the multi-channel image [See claim 1 for the same / similar limitation for citations];
responsive to the single-channel mode indication signal indicating a second mode [See claim 1 for the same / similar limitation for citations],
receiving the first pixel data of the source image corresponding to the first color channel [See claim 1 for the same / similar limitation for citations], and
generating the encoded data of the multi-channel image based on the received first pixel data for the first color channel of the multi-channel image [See claim 1 for the same / similar limitation for citations as well as the next limitation in claim 1 for citations as well] and based on one or more predetermined values, regardless of the second pixel data of the source image, for the second color channel of the multi-channel image [See claim 1 for the same / similar limitation for citations]; and
outputting a bitstream that includes the encoded data of the multi-channel image [See claim 1 for the same / similar limitation for citations],
wherein the predetermined values correspond to predefined white noises or randomly generated values [See claim 1 “predetermined values” for citations and see claim 19 last limitation “randomly generated values” for citations as well as Farrar Paragraphs 163, 200 – 209, 217 and 391 (noise introduced / generated to put into channels for image processing in which “noise” renders obvious / encompasses as understood by one of ordinary skill in the art the claimed “white noise” as well and further the use of “pseudo-random” renders obvious the claimed “predefined” feature as well to one of ordinary skill in the art)], and
wherein the encoded data of the multi-channel image, generated responsive to the single-channel mode indication signal indicating the first mode or the second mode, includes information for a y-color channel, a u-color channel, and a v-color channel in a 4:2:0 format [See claim 1 for the same / similar limitation for citations].
Please see claim 1 for the motivation to combine Sekiguchi, Kim, and Ram.
The motivation to combine Farrar with Ram, Kim and Sekiguchi is to combine features in the same / related field of invention of encoding multi-channel image / video data from an imager in order to improve performance against noise and robustness of such systems [Farrar Paragraphs 17 and 200 – 206 where the Examiner observes at least KSR Rationale (F) is also applicable].
This is the motivation to combine Sekiguchi, Kim, Ram, and Farrar which will be used throughout the Rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pettersson, et al (US PG PUB 2017/0302920 A1 referred to as “Pettersson” throughout) teaches in Figure 4 and associated paragraphs filling YUV data for channels skipped / not encoded to improve efficiency further rendering obvious the teachings of Deshpande and Sekiguchi.  Kim, et al. (US PG PUB 2017/0019678 A1 referred to as “Kim” throughout) teaches encoders signaling a format for selecting luma / chroma components to process.  Tian, et al. (US Patent #6,683,966 B1 referred to as “Tian” throughout) teaches wavelet compression as a means to encode separate channels / streams of image data.  Choi, et al. (US PG PUB 2011/0170011 A1 referred to as “Choi” throughout) teaches in Figures 4 and 8 – 12 various schemes of single channel encoding but using a frequency multiplier and arrangement techniques to provide filler data for other channels not processed / compressed.  Chan (US PG PUB 2008/0158609 A1 referred to as “Chan” throughout) teaches in Figure 2 converting between color and grayscale spaces and bit organization techniques to efficiently convert between the color spaces.  Milstein (US PG PUB 2016/0205413 A1 referred to as “Milstein” throughout) teaches in Figure 5 separate channel coding using wavelet transforms and using other channel to fill in for blocked / not used channels in prediction / encoding.
Kim, et al. (US PG PUB 2007/0230585 A1 referred to as “Kim 85” throughout) teaches three independent channels used for encoding and teaches the selection of channels through the spatial prediction techniques used and format of the input.  Kim, et al. (US PG PUB 2017/0019672 A1 referred to as “Kim 72” throughout) teaches sampling formats for YUV components and the relationship to selective encoding in at least Figures 9, 11, and 13 similar to the techniques disclosed in the US Provisional Application.  Rondao Alface, et al. (US Patent #9,667,969 B2 referred to as “Rondao” throughout) teaches an alpha channel to use for selective single channel coding compared with encoding all channels in at least Figure 2.  Elbourne, et al. (US Patent #6,195,674 B1 referred to as “Elbourne” throughout) teaches in Table 18 signaling between signal and multi-channel encoding.
	References which may raise ODP issues based on amendments made to the claims include: US Patent #9,098,887 and US PG PUB 2015/0319446 A1.
Huang (US PG PUB 2019/0222623 A1 referred to as “Huang” throughout) teaches in Figure 2 (see at least S203 and S205) selection between single and multi-channel encoding with using filler data (e.g. using the 4:0:0 format in Paragraph 71) which is cited as an intervening reference.
References previously cited against the claims include: Kassatly (US Patent #5,790,177 referred to as “Kassatly” throughout) taught circuit implementations with a switch to select channels to use / activate for channel selection as input to the encoder; Deshpande (US PG PUB 2016/0227227 A1 referred to as “Deshpande” throughout) which rendered obvious the zeroing of channels.  
Additional Pertinent Art found during updated search regarding inserting random data into channels for encoding include: Lu, et al. (US Patent #5,737,026 referred to as “Lu” throughout).
	Additional Reference from further search and consideration include: Sekiguchi, et al. (US PG PUB 2008/0123972 A1 referred to as “Seki 72” throughout) and Sekiguchi, et al. (US PG PUB 2009/0003441 A1 referred to as “Seki 41” throughout) expound further on the teachings of Sekiguchi.  Ali, et al. (US PG PUB 2009/0196338 A1 referred to as “Ali” throughout) teaches in Figures 2 and 5 encoding multiple channels / color components and modifying the energy distribution of each (could be to zero value).  Aharon, et al. (US PG PUB 2016/0212373 A1 referred to as “Aharon” throughout) teaches in Figures 8 – 10 repacking / rearrangements of data to compress to other sampling formations and using other values for UV channels.  Golin, et al. (US Patent #5,225,904 referred to as “Golin” throughout) teaches in Figure 2 (see at least reference character 224) selection of a color channel for encoding.  Malladi, et al. (US PG PUB 2013/0070844 A1 referred to as “Malladi” throughout) teaches in Figures 3, 5, and 11 as well as Paragraphs 49 and 66 that the 4:0:0 sampling format leads to zero U and V channel values (e.g. see the bitwise shifting present as there is a value for the data, even if not a useful value).
Lind, et al. (US PG PUB 2019/0141028 A1 referred to as “Lind” throughout) is cited as an intervening reference.  Nakamura, et al. (US PG PUB 2014/0105291 A1 referred to as “Nakamura” throughout) teaches in Figure 23 converting luma and chroma intra prediction modes and considerations for different formats when missing chroma data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487